DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case applicant alleges that the prior art does disclose a plurality of primary coils arranged in two or more layers, the plurality of primary, the examiner respectfully disagrees. Partovi, specifically teaches overlapping coils as can be seen in the cited portions of the text.  
Further applicant alleges at least a first primary coil ... and at least a second primary coil an inner area between the four side portions, wherein the four side portions are equal length; wherein the first primary coil is arranged side on side with the second primary coil such that a first side portion of the first primary coil overlies a second side portion of the second primary coil and such that no portion of the first primary coil overlaps the inner area of the second primary coil the examiner respectfully disagrees. 
In the case Kurs explicitly teaches an arrangement where the coils do not overlap (see Fig. 8) that states a coil arrangement 820 including two coils 822 and 832 with respective ends 823, 824, 833 and 834. In contrast to FIG. 8A, coils 822 and 832 do not have overlapping areas and the coupling between these coils can be larger than for coils 802 and 812 in FIG. 8A.   
In addition since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Hence one of ordinary skill in the field would see the prior art and the state of the technology would arrive at applicant invention naturally. In fact applicants limitation alone cannot be consider novel nor inventive as it only would involve a particular arrangement, all the structure as consider by applicant is present. 
All other remarks are considered but not found persuasive. Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 7, 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurs  (US 2016/0013661) Fig. 12B/10A in view of Fig. 8A and in view of Partovi (US 2007/0182367).
Regarding claim 1, Kurs teaches a wireless power transmission apparatus (see Fig. 12B), comprising: one or more primary coils including at least one local controller (see controller 103, para 0143, Figs. 10A & 12B) configured to activate or deactivate wireless power transmission of at least a first primary coil of the wireless power transmission apparatus (see para 0143).
However, Kurs Fig. 10A and 12B fails to teach at least the first primary coil having a wire wound in a square shape with four corner portions four side portions, and an inner area between the four side portions, wherein the four side portions are equal length and including at least a second primary coil having a wire wound in a square shape with four corner portions four side portions and an inner area between the four side portions, wherein the four side portions are equal length; wherein the first primary coil is arranged side on side with the second primary coil such that a first side portion of the first primary coil overlies a second side portion of the second primary coil and such that no portions of the first primary coil does not overlap the inner area of the second primary coil..
However, Kurs Fig. 8A teaches at least the first primary coil having a wire wound in a square shape (see para 0118, Fig. 12A) with four corner portions and four side portions, wherein the four side portions are equal length  and at least a second primary coil having a wire wound in a square shape with four corner portions and four side portions, wherein the four side portions are equal length(see para 0118, 0122 Fig. 8B); 
wherein at least the first primary coil and the second primary coil are arranged such that a first side portion of the first primary coil overlies a second side portion of the second primary coil such that the first primary coil does not overlap an inner area of the second primary coil (see para 0118, 0122, Fig. 8B).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurs (Fig. 12B/10A)with the teachings of Fig. 8A by having at least the first primary coil having a wire wound in a square shape with four corner portions and four side portions, wherein the four side portions are equal length and at least a second primary coil having a wire wound in a square shape with four corner portions and four side portions, wherein the four side portions are equal length; wherein at least the first primary coil and the second primary coil are arranged such that a first side portion of the first primary coil overlies a second side portion of the second primary coil such that the first primary coil does not overlap an inner area of the second primary coil in order to provide a shape that can concentrate power in the desired area while reducing losses and generate a uniform magnetic field regardless of what position faces the secondary coil of the load to be charged.  
The combination using Kurs fails to disclose in a first layer one or more primary coils in a second layer.
Yet Partovi in the same filed teaches in a first layer one or more primary coils in a second layer (Fig. 4: 150).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurs by having a first layer one or more primary coils in a second layer in order to improve field distribution and decrease blind spots or dead zones    
Regarding claim 2, The combination teaches wherein each of the four corner portions are rounded (see para 0118, see Fig. 8A, 10A, 12B).
Regarding claim 4, The combination teach wherein the square shape and size of the first primary coil can produce an electromagnetic field (BField) for at least an area defined by an inside of the four side portions when an electric current is supplied to the first primary coil (see Fig. 8A, 10A, 12B).
Regarding claim 6, The combination teaches wherein each of the plurality of primary coils are independently capable of transmitting wireless power to a first wireless power receiving apparatus that latches to a respective primary coil (see para 0143, Fig. 12B, Kurs).
Regarding claim 7, The combination teaches wherein the first side portion of the first primary coil overlies a second side portion of a second primary coil such that an electromagnetic field can be produced on either side of the overlying first and second side portions (see combination of areas of each coil shown in coil arrangement 1250; Figs. 10A & 12B).
Regarding claim 8, The combination teaches wherein plurality of primary coils are arranged in a the partially overlapping pattern wherein the partially overlapping pattern includes at least two rows of primary coils, and wherein a first row of primary coils has side portions that overly corresponding side portions of a second row of primary coils (see combination of areas of each coil shown in coil arrangement 1250; Fig. 12B/10A).
Regarding claim 16 The combination teaches wherein the plurality of primary coils are arranged in a partially overlapping pattern, wherein the partially overlapping pattern includes at least two rows of primary coils, and wherein a first row of primary coils has side portions that overly corresponding side portions of a second row of primary coils (see Fig. 8B).
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination using Kurs and Partovi in further view of Park et al (US 2021/0028653)
Regarding claim 3, Kurs and Partovi teaches a wireless power transmission apparatus.
The combination fail to teach wherein an outer dimension of the first primary coil is approximately 50 millimeters.
Park in the same filed teaches an outer dimension of the first primary coil is approximately 50 millimeters (see Outer height and Outer width are the same in table; Fig. 12A-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination using Kurs and Partovi with the teachings of Park in order to accommodate the coils based on a particular dimension of a charger. 
Regarding claim 15 Kurs and Partovi teaches a wireless power transmission apparatus of claim 1.
Yet, the combination fail to teach wherein each primary coil is independently capable of producing an electromagnetic field in a square shape area over the primary coil when the primary coil is activated.
Park in the same filed teaches each primary coil is independently capable of producing an electromagnetic field in a square shape area over the primary coil when the primary coil is activated (see para 0350-0352 Figs. 13A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination using Kurs and Partovi with the teachings of Park in order to accommodate the coils based on a particular dimension of a charger. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination using Kurs and Partovi in further view of Schober (US 6,552,422) 
Regarding claim 5, The combination using Kurs and Partovi teach the first primary coil wire wound in a single layer to form the square shape (coil arrangement 1250; Figs. 10A & 12B).
Yet fail to teach that the first primary coil includes at least 6 turns of the wire wound.
Schober in the field of antennas for wireless signals teaches a primary coil includes at least 6 turns of the wire wound (see Col 3 lines 19-35; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The combination using Kurs and Partovi with the teachings of Schober by having a primary coil includes at least 6 turns of the wire wound in order to tune the antenna to a desired particular resonance (i.e. number of turns)  value that can allow proper signal exchange at maximum efficiency with limited effect to the surrounding areas (i.e. radiation and or eddy currents).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurs and Partovi in view of Fig. 8 further view of Scholz et al (US 2014/0091640) {Scholz}
Regarding claim 9, The combination using Kurs and Partovi teach the first row of primary coils the second row of primary coils (top and bottom rows of coil arrangement 1250; Figs. 10A & 12B).
Yet, fail to teach that the rows (i. e. first row of primary coils & the second row of primary coils) are offset by half the length of the side portions.
Scholz teaches a wireless transmitter shown in Fig. 6J where a first row overlaps a second row and it appears to be offset by a half a length of the side portions of the second row of primary coils.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination using Kurs and Partovi with the teachings of Scholz by having any desired offset in order to provide position independence charging and an electro-magnetic distribution or pattern to cover a wide range as preferred by optimizing the coils geometrically (para 0013 and 0021; Scholz).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2021/0028653), Kurs  (US 2016/0013661) Fig. 12B/10A in view of Fig. 8A and in view of Partovi (2007/0182367).
Regarding claim 10, Park teaches a wireless power transmission apparatus (see base station 400; Fig. 4A and Fig. 12A-C), comprising:
a charging surface (see top of base station 400; Fig. 4A and Fig. 12A-C);
a plurality of primary coils arranged in relation to the charging surface (see primary coil arrays 1201, 1202, 1203, 1204; para 0350-0352 Fig. 4A Fig. 12A-C), wherein each primary coil is independently capable of producing an electromagnetic field in a square shape area over the primary coil  when the primary coil is activated (see para 0350-0352 Figs. 13A), wherein the plurality of primary coils includes: at least a first primary coil having a wire wound in a square shape with four corner portions, four side portions  and an inner area between the four side portions, wherein the four side portions are equal length portion (see para 0100-0104, 0350-0352; Fig. 4A Fig. 12A-C); and at least a second primary coil having a wire wound in a square shape with four corner portions and four side portions, wherein the four side portions are equal length; and wherein (see primary coil array 1201, 1202, 1203, 1204; para 0350-0352 Fig. 4A Fig. 12A-C) such that an electromagnetic field can be produced on either side of the overlying side portion (see para 0100-0104, 0350-0352; Fig. 4A Fig. 12A-C) the first  primary coils is arranged side on side with the second primary coil such that  (see para 0100-0104, 0350-0352; Fig. 4A Fig. 12A-C).
However, Park does not disclose a first side portion of the first primary coil overlies a second side portion of the second primary coil and such that no portion of the first primary coil overlaps the inner area of the second primary coil, and such that an electromagnetic field can be produced on either side of the overlying first and second side portions.
Kurs in the same field teaches a first side portion of the first primary coil overlies a second side portion of the second primary coil and such that no portion of the first primary coil overlaps the inner area of the second primary coil, and such that an electromagnetic field can be produced on either side of the overlying first and second side portions (see para 0118, 0122, Fig. 8B).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park by having the first primary coil overlies a second side portion of the second primary coil and such that no portion of the first primary coil overlaps the inner area of the second primary coil, and such that an electromagnetic field can be produced on either side of the overlying first and second side portions
The combination does not disclose one or more primary coils in a first layer including.
Yet Partovi in the same filed teaches one or more primary coils in a first layer including (Fig. 4: 150).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park by having a first layer one or more primary coils in a second layer in order to improve field distribution and decrease blind spots or dead zones    

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park Kurs and Partovi in view of Choi et al. (US 2009/0033280) {Choi}
Regarding claim 12, The combination teach a wireless power transmission apparatus. Yet, fails to teach each primary coil is managed by a different local controller that can independently control the primary coil in response to determining that a wireless power receiving apparatus is latched to the primary coil.
However, Choi in the same filed teaches a nontact-less power supply system (i.e. wireless power system) that each primary coil (see TC1, TC2…TCn; Fig. 3 & 4) is managed by a different local controller (see coil driving circuits 154; Fig. 3 & 4) that can independently control the primary coil in response to determining that a wireless power receiving apparatus is latched to the primary coil (para 0057 and 0077-0078; Fig. 3 & 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park and Partovi with the teachings of Choi by having each primary coil is managed by a different local controller that can independently control the primary coil in response to determining that a wireless power receiving apparatus is latched to the primary coil in order to provide superior (i.e. fine/micro) control to each coil that can improve power exchange while limiting waste power  (i.e. eddy current, special radiation, and heat) and also to accommodate dynamic needs of a load. 
Regarding claim 13, The combination teach a wherein the plurality of primary coils form an array of primary coils that can independently produce electromagnetic fields for different areas associated with the charging surface.
Yet, fails to teach wherein the charging surface has an area that is large enough for multiple wireless power receiving apparatuses, 
However, Choi in the same filed teaches the charging surface has an area that is large enough for multiple wireless power receiving apparatuses (see para 0044-0045, Fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park and Partovi with the teachings of Choi by having the charging surface has an area that is large enough for multiple wireless power receiving apparatuses in order to provide charge to multiple devices at once regardless of the individual power needs and or requirements of each particular devices thus reducing the need for additional chargers that are unique to each device and also reduce charging time by charging multiple devices at once.  
 Regarding claim 14, The combination teaches wherein the wireless power transmission apparatus can wirelessly charge the multiple wireless power receiving apparatuses regardless of position or orientation of each wireless power receiving apparatus on the charging surface (see para 0044 and 0045, Fig. 3; Choi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             March 11, 2022